                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                            Judge Christine M. Arguello


Civil Action No. 18-cv-02934-CMA-STV

CAROLYN ANDERSON,

      Plaintiff,

v.

COLORADO MOUNTAIN NEWS MEDIA, CO. and
RANDY WYRICK,

      Defendants.


         ORDER ADOPTING AND AFFIRMING RECOMMENDATION OF
                  UNITED STATES MAGISTRATE JUDGE
______________________________________________________________________

      This matter is before the Court on the Recommendation (Doc. # 45) by

Magistrate Judge Gordon P. Gallagher wherein he recommends that this Court grant in

part and deny in part Defendants’ Motion to Dismiss Plaintiff’s Amended Complaint

(Doc. # 34). On June 5, 2019, Plaintiff Carolyn Anderson and Defendants Colorado

Mountain News Media and Randy Wyrick filed Objections to the Recommendation.

(Doc. ## 47, 48.) Both Objections have been fully briefed. (Doc. ## 49, 50, 53.) For the

following reasons, the Court adopts and affirms the Recommendation.

                                I.     BACKGROUND

      The magistrate judge’s Recommendation provides a recitation of the factual and

procedural background of this dispute and is incorporated herein by reference. See 28
U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). Accordingly, this Order will reiterate only

what is necessary to address the Parties’ Objections.

        On November 16, 2017, Vail Daily published an article (“the Article”) written by

Defendant Wyrick, which described a fraudulent scheme that had been orchestrated by

Plaintiff’s late husband. The Article created the impression that Plaintiff was materially

involved in the scheme through the following statements:

    •   “Vail widow sued for scam”

    •   “Securities and Exchange Commission lawsuit claims woman and now-
        deceased husband defrauded investors of $5.3M”

    •   “Vail widow accused of securities fraud”

    •   “A federal financial watchdog is suing the widow of a former Vail resident,
        saying she was part of her deceased husband’s ponzi scheme.”

    •   “The [SEC] sued [Plaintiff] . . . claiming that she and husband Michael
        Anderson scammed 18 investors out of more than $5.3 million . . . .”

    •   “SEC attorney Leslie Hughes is charging [Plaintiff] with securities
        fraud . . . .”

(Doc. # 1-1 at 2) (emphasis added). 1

        The Article was based, in large part, on a complaint that the SEC filed (“the

SEC Complaint”) in this district on November 8, 2017. See Sec. and Exch. Comm’n v.

End of the Rainbow Partners, L.L.C., No. 17-cv-02670-MSK-NYW (Doc. # 1) (original

complaint); (Doc. # 34-3) (copy of complaint filed as Exhibit 2 to Defendants’ Motion to

Dismiss). The named defendants in the SEC Complaint were The End of the Rainbow



1 The list of quotations from the Article is illustrative of statements that created the impression
that Plaintiff was materially involved in the scheme; it is not necessarily exhaustive.

                                                  2
Partners, L.L.C. and The Estate of Michael F. Anderson. Plaintiff was included as a

relief defendant in her individual capacity as well as her capacity as the personal

representative of the Estate of Michael F. Anderson, and as trustee for the Michael

Anderson Trust.

       The SEC Complaint explained that the named defendants allegedly “violated

the anti-fraud provisions of the federal securities laws.” (Doc. # 34-3 at 4.) By contrast,

the SEC Complaint explained that the relief defendants allegedly “received investors’

funds misappropriated by Mr. Anderson, and were unjustly enriched because they

provided no or negligible bona fide services or consideration in exchange for the funds

received.” (Id.) The SEC Complaint did not allege that Plaintiff was part of the fraudulent

scheme at issue or that she violated the federal securities laws. Rather, the SEC

Complaint portrays Plaintiff as—at best—an unwitting recipient of the fruits of the

scheme, as evidenced by the following statements:

   •   Mr. Anderson executed electronic inter-bank transfers by electronically
       logging in under [Plaintiff’s] user credentials, without her knowledge or
       consent.

   •   [Mr. Anderson] directed [Plaintiff] to sign blank checks on behalf of Rainbow
       Partners, and then he subsequently completed the payment information on
       the Rainbow Partners’ checks.

   •   [Mr. Anderson] also forged [Plaintiff’s] signature on brokerage account
       documents.

   •   Mr. Anderson caused [Plaintiff] to create the Rainbow Foundation, which
       he used as a fraudulent device to misappropriate investors’ funds through
       the guise of contributions to a charitable organization.

   •   Mr. Anderson caused [Plaintiff] to create Seaoma, which he used as a
       fraudulent device to misappropriate investors’ funds through the guise of
       paying Seaoma for purported services.

                                             3
(Id. at 8–9, 13–14) (emphasis added).

         The differences between the Article and the SEC Complaint gave rise to the

instant case. Plaintiff’s Amended Complaint raises four claims against Defendants:

     •   Claim 1 – defamation;

     •   Claim 2 – defamation for republished statements;

     •   Claim 3 – negligent defamation; and

     •   Claim 4 – negligent infliction of emotional distress.

(Doc. # 30.) On March 21, 2019, Defendants filed a Motion to Dismiss all of Plaintiff’s

claims. (Doc. # 34.) This Court referred the Motion to Magistrate Judge Gallagher, who

issued a Recommendation which concluded that Defendants’ Motion to Dismiss should

be granted as to Claims 3 and 4 but denied as to Claims 1 and 2. (Doc. # 45 at 1–2.)

                                 II.   LEGAL STANDARDS

A.       REVIEW OF A RECOMMENDATION

         When a magistrate judge issues a recommendation on a dispositive matter,

Federal Rule of Civil Procedure 72(b)(3) requires that the district judge “determine de

novo any part of the magistrate judge’s [recommended] disposition that has been

properly objected to.” An objection is properly made if it is both timely and specific.

United States v. One Parcel of Real Property Known As 2121 East 30th Street, 73 F.3d

1057, 1059 (10th Cir. 1996). In conducting its review, “[t]he district judge may accept,

reject, or modify the recommended disposition; receive further evidence; or return the

matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).



                                               4
B.     FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)

       Federal Rule of Civil Procedure 12(b)(6) provides that a defendant may move to

dismiss a claim for “failure to state a claim upon which relief can be granted.” Fed. R.

Civ. P. 12(b)(6). “The court’s function on a Rule 12(b)(6) motion is not to weigh potential

evidence that the parties might present at trial, but to assess whether the plaintiff’s

complaint alone is legally sufficient to state a claim for which relief may be granted.”

Dubbs v. Head Start, Inc., 336 F.3d 1194, 1201 (10th Cir. 2003) (citations and quotation

marks omitted).

       “A court reviewing the sufficiency of a complaint presumes all of plaintiff’s factual

allegations are true and construes them in the light most favorable to the plaintiff.” Hall,

935 F.2d at 1198. “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (emphasis added) (citing Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility, in the context of a motion to

dismiss, means that the plaintiff pleaded facts which allow “the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. The

Iqbal evaluation requires two prongs of analysis. First, the court identifies “the

allegations in the complaint that are not entitled to the assumption of truth,” that is,

those allegations which are legal conclusion, bare assertions, or merely conclusory. Id.

at 679–81. Second, the Court considers the factual allegations “to determine if they

plausibly suggest an entitlement to relief.” Id. at 681. If the allegations state a plausible

claim for relief, such claim survives the motion to dismiss. Id. at 679.


                                               5
       However, the court need not accept conclusory allegations without supporting

factual averments. Southern Disposal, Inc. v. Texas Waste, 161 F.3d 1259, 1262 (10th

Cir. 1998). “[T]he tenet that a court must accept as true all of the allegations contained

in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

556 U.S. at 678. “Nor does the complaint suffice if it tenders naked assertion[s] devoid

of further factual enhancement.” Id. (citation omitted). “Where a complaint pleads facts

that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between

possibility and plausibility of ‘entitlement to relief.’” Id. (citation omitted).

                                      III.    DISCUSSION

       Defendants object to the magistrate judge’s determination that their Motion to

Dismiss should be denied in part as to Plaintiff’s defamation claims (Claims 1 and 2).

Plaintiff, on the other hand, objects to the magistrate judge’s determination that the

Article involves a matter of public concern. Plaintiff also argues that the Motion should

be denied as to her common law claims (Claims 3 and 4). The Court will consider

Plaintiff’s defamation claims and whether those claims involve a matter of public

concern before turning to Plaintiff’s common law claims. The applicable standard of

review is de novo.

A.     PLAINTIFF’S DEFAMATION CLAIMS

       Plaintiff argues that the Article relates to a private matter rather than a matter of

public concern. Defendants, by contrast, argue that the Article does pertain to a matter

of public concern, but the magistrate judge erred by not concluding that the Article is


                                                 6
substantially true. The Court finds that Magistrate Judge Gallagher properly determined

that the Article relates to a matter of public concern, and he properly determined that the

Article is not substantially true.

       1.      Whether the Article Involves a Matter of Public Concern

       If an allegedly defamatory statement pertains to a matter of public concern, “the

defamed party is subject to heightened burdens of proof.” Lawson v. Stow, 2014 COA

26, ¶ 18. “Speech involves matters of public concern when it can be fairly considered as

relating to any matter of political, social, or other concern to the community, or when it is

a subject of legitimate news interest; that is, a subject of general interest and of value

and concern to the public.” Butler v. Bd. of Cty. Comm’rs for San Miguel Cty., 920 F.3d

651, 655–56 (10th Cir. 2019) (quoting Lane v. Franks, 573 U.S. 228, 241 (2014)); see

also Bailey v. Indep. Sch. Dist. No. 69, 896 F.3d 1176, 1181 (10th Cir. 2018) (“Matters

of public concern are issues of interest to the community, whether for social, political, or

other reasons.” (internal quotation marks omitted)). “The inquiry turns on the content,

form, and context of the speech.” Lane, 573 U.S. at 241.

       Notably, “[t]he commission of crime, prosecutions resulting from it, and judicial

proceedings arising from the prosecutions . . . are without question events of legitimate

concern to the public . . . .” Cox Broad. Corp. v. Cohn, 420 U.S. 469, 492 (1975); see,

e.g., Shoen v. Shoen, 2012 COA 207, ¶ 25 (statements made during a television

interview implicating an individual in a highly publicized murder investigation related to a

matter of public concern); Lawson, 2014 COA at ¶ 23 (statements conveying allegation




                                              7
of child abuse related to a matter of public concern due to strong public interest in

encouraging reporting of child abuse). 2

       The Court finds that the Article relates to a matter of public concern. The SEC

Complaint disclosed facts pertaining to a fraudulent scheme that Plaintiff’s husband

executed in Vail, Colorado, which is a matter directly impacting the public. Moreover,

although the SEC Complaint did not accuse Plaintiff of any wrongdoing, Plaintiff’s

involvement with the case is a subject of legitimate news interest.

       The SEC Complaint indicated that Plaintiff’s husband, inter alia, forged her

signature on financial documents in furtherance of his scheme and caused her to create

entities that he used to perpetrate fraudulent acts. Therefore, the details of Plaintiff’s

role in the story portrayed by the SEC Complaint is “a subject of general interest and of

value and concern to the public,” Lane, 573 U.S. at 241, even if the facts relevant to

Plaintiff’s role are limited to the extent to which her husband manipulated her in order to

execute his fraudulent scheme. As a consequence, the following heightened burdens of

proof apply to Plaintiff’s defamation claims:

       (1) the defamed party must prove the falsity of the statement by clear and
       convincing evidence, rather than by a mere preponderance; (2) the
       defamed party must prove that the speaker published the statement with
       actual malice—that is, with actual knowledge that the statement was false
       or with reckless disregard for whether the statement was true; and (3) the
       defamed party must establish actual damages to maintain the action, even
       if the statement is defamatory per se.



2 The Court notes that the SEC Complaint was filed in a civil, rather than criminal, case.
Nevertheless, because the fraudulent conduct that the SEC Complaint described could have
supported criminal charges, the Court finds that it is reasonable to characterize that case a
judicial proceeding that is related to a crime for purposes of analyzing whether the matter
pertains to a public concern.

                                                8
Lawson, 2014 COA at ¶ 18 (emphasis added) (citations omitted). The facts alleged in

Plaintiff’s Amended Complaint establish each of the foregoing elements.

       2.     Falsity of The Statements & Substantial Truth Defense

              a.     Legal standard

       “Where truth was once strictly a defense, now the plaintiff must shoulder the

burden in his case-in-chief of proving the [material] falsity of a challenged statement if

[she] is a public figure or the statement involves a matter of public concern.” Bustos v. A

& E Television Networks, 646 F.3d 762, 764 (10th Cir. 2011) (citing Philadelphia

Newspapers, Inc. v. Hepps, 475 U.S. 767, 775 (1986)). Additionally, substantial truth is

an affirmative defense to a defamation claim. The defense relates to whether “the

substance, the gist, the sting, of the matter is true.” Brokers' Choice of Am., Inc. v. NBC

Universal, Inc., 861 F.3d 1081, 1110 (10th Cir. 2017) (quoting Gomba v. McLaughlin,

504 P.2d 337, 338–39 (Colo. 1972)). Thus, to establish a prima facie case of

defamation, Plaintiff must prove that the statements at issue were materially false, and

Defendant may avoid liability by showing that the statements are substantially true.

       Recognizing that there is a degree of overlap between a plaintiff’s burden to

establish falsity and a defendant’s affirmative defense of substantial truth, the Tenth

Circuit has explained:

       The distinction between material falsity and substantial truth affects the
       allocation of the burden of proof. Although defendants bear the burden of
       showing substantial truth to establish the affirmative defense, plaintiffs must
       prove material falsity as part of their case-in-chief, and in Colorado they
       must do so by clear and convincing evidence. This allocation may matter at
       trial, and at summary judgment.



                                             9
Id. (internal citations omitted). However, in the context of 12(b)(6) analysis, “[t]he

essence of [the] inquiry . . . remains the same whether the burden rests upon [the]

plaintiff or defendant.” Id. (quoting Masson v. New Yorker Magazine, Inc., 501 U.S. 496,

517 (1991)). Accordingly, it “makes no difference whether [courts] address the issue . . .

as whether the [statement] was materially false or substantially true.” Id. at 1111

(citation omitted). In either case, the legal standards governing material falsity control.

See id.

       “To qualify as material the alleged misstatement must be likely to cause

reasonable people to think ‘significantly less favorably’ about the plaintiff than they

would if they knew the truth; a misstatement is not actionable if the comparative harm to

the plaintiff's reputation is real but only modest.” Bustos, 646 F.3d at 765 (citation

omitted). Moreover, “‘minor inaccuracies’ do not count . . . .” Brokers’ Choice, 861 F.3d

at 1111 (citing Masson, 501 U.S. at 517).

              b.     Analysis

       Defendants argue that the inaccuracies in the Article are not materially false

because various investors initiated a civil case which alleged that Plaintiff was, in fact,

materially involved her husband’s fraudulent scheme. (Doc. # 47 at 6.) Defendants

attempt to bolster their argument by pointing out that the attorney who initiated that case

was formerly employed by the SEC. (Id. at 12.) In short, Defendants contend that

reasonable people would not think significantly less favorably about Plaintiff if they knew

that investors—as opposed to the SEC—alleged that Plaintiff violated the securities

laws. The Court disagrees.


                                             10
       The Securities and Exchange Commission is a federal agency that has a unique

history and mandate:

       When the stock market crashed in October 1929, public confidence in the
       markets plummeted. Investors large and small, as well as the banks who
       had loaned to them, lost great sums of money in the ensuing Great
       Depression. There was a consensus that for the economy to recover, the
       public's faith in the capital markets needed to be restored. Congress held
       hearings to identify the problems and search for solutions.

       Based on the findings in these hearings, Congress—during the peak year
       of the Depression—passed the Securities Act of 1933. This law, together
       with the Securities Exchange Act of 1934, which created the SEC, was
       designed to restore investor confidence in our capital markets by providing
       investors and the markets with more reliable information and clear rules of
       honest dealing.

What We Do, www.sec.gov/Article/whatwedo.html (last visited December 15, 2019).

Therefore, actions that the SEC takes in furtherance of its mandate to enforce fairness

in financial markets—such as initiating a case in federal court—are likely to carry a

substantial amount of weight in terms of public opinion. Cases pursued by private

investors, by contrast, are unlikely to carry the same weight because they are not

perceived by the public as being sanctioned by the United States.

       After reading the Article, a reader would conclude that the SEC was suing

Plaintiff for securities fraud. That is false. Accordingly, reasonable people would think

significantly less favorably about Plaintiff than they would if they knew the truth—i.e.,

that various private investors, rather than the SEC, were suing Plaintiff. See Cox Broad.

Corp. v. Cohn, 420 U.S. 469, 491–92 (1975) (“Great responsibility is . . . placed upon

the news media to report fully and accurately the proceedings of government, and

official records and documents open to the public are the basic data of governmental


                                             11
operations.”) Moreover, incorrectly attributing allegations to a federal agency cannot be

considered a “minor inaccuracy” due to the reputational consequences that are likely to

result from that error. Therefore, the Article is materially false.

       3.     Actual Malice

       In order to establish actual malice, a plaintiff must show by clear and convincing

evidence that the defendant published the statement with knowledge of its falsity or in

reckless disregard of the truth. Spacecon Specialty Contractors, LLC v. Bensinger, 713

F.3d 1028, 1041 (10th Cir. 2013) (citing Lewis v. McGraw-Hill Broad. Co., 832 P.2d

1118, 1122–23 (Colo. App. 1992)). To show reckless disregard in particular, “the plaintiff

must demonstrate that the defendant in fact entertained serious doubts as to the truth of

the statement, or acted with a high degree of awareness of its probable falsity.” Id.

(quoting Lewis, 832 P.2d at 1123). “That a reasonably prudent person would not have

published the defamatory statements or would have investigated before publishing does

not suffice.” Id. (quoting Lewis, 832 P.2d at 1123).

       In the instant case, the facts alleged in Plaintiff’s Amended Complaint are

sufficient to establish actual malice. As Plaintiff accurately states, the Article is

“disproved by the very documents upon which the publication was based . . . .” (Doc. #

30 at 6.) The Article reflects a substantial degree of familiarity with the SEC Complaint,

which is evidenced by its accurate recitation of the amount of money Plaintiff’s husband

allegedly misappropriated and the name of the attorney who filed the SEC Complaint.

       Consequently, it is plausible to infer that Defendants were aware that the SEC

Complaint unambiguously alleged that Plaintiff’s husband and End of the Rainbow


                                              12
Partners violated the anti-fraud provisions of the federal securities laws. Similarly, it is

plausible to infer that Defendants were aware that the SEC Complaint did not allege

that Plaintiff violated the securities laws, and that she was merely a relief defendant.

Therefore, Defendants published the statements at issue with a high degree of

awareness of their probable falsity.

       4.      Damages

       “Plaintiffs asserting a defamation claim under Colorado law regarding a matter of

public concern must prove ‘actual damage’ when the publication is libel per se—libelous

on the publication’s face—and ‘special damages’ when it is libel per quod—libelous

based on extrinsic facts.” Brokers’ Choice, 861 F.3d at 1109 n.32 (citing Colo. Jury

Instr., Civil 22:1 (Apr. 2016); id. at 22:2; Keohane v. Stewart, 882 P.2d 1293, 1304

(Colo. 1994) (per se); Gordon v. Boyles, 99 P.3d 75, 79 (Colo. App. 2004) (per quod)).

Therefore, the Court must determine whether Plaintiffs’ defamation claims are libel per

se or libel per quod before the Court decides whether Plaintiff has met her burden with

respect to damages.

               a.     The Article is defamation per se

       Plaintiff’s defamation claims are properly categorized as libel per se. “A

statement imputing a criminal offense is defamatory per se.” Tonnessen v. Denver Pub.

Co., 5 P.3d 959, 963 (Colo. App. 2000) (citing Arrington v. Palmer, 971 P.2d 669, 671

(Colo. App. 1998)). The Article indicates, for example, that the SEC maintained 3 that


3 The Court is not persuaded by Defendants’ argument that the Article does not constitute libel
per se because it “states only that the Plaintiff has been accused of securities fraud in a civil
lawsuit, not that she actually committed it.” (Doc. # 47.) Defendants do not support their

                                                13
“[Plaintiff] and husband Michael Anderson scammed 18 investors out of more than $5.3

million . . . .” (Doc. # 1-1 at 2.) It is well established that fraudulent acts may result in

criminal liability pursuant to state and federal law. See, e.g., United States v. O'Hagan,

521 U.S. 642, 654 (1997) (federal); People v. Mendenhall, 2015 COA 107M, ¶ 2 (state).

Therefore, Plaintiff must establish actual as opposed to special damages.

               b.     Plaintiff has established actual damages

       “‘[A]ctual injury’ includes ‘impairment of reputation’ and ‘personal humiliation, and

mental anguish and suffering’ in addition to ‘out-of-pocket’ loss.” Brokers’ Choice, 861

F.3d at 1109 n.32 (quoting Gertz v. Robert Welch, Inc., 418 U.S. 323, 349–50 (1974)).

Plaintiff’s Amended Complaint adequately alleges actual damages. Specifically, Plaintiff

alleges that she suffered emotional as well as reputational harm due to the Article’s

publication. (Doc. # 30 at 7–9.) Plaintiff substantiates her allegations by noting that the

Article disclosed the town in Florida where Plaintiff had purchased a home. Soon after

the Article was published, an individual mailed a notice to Plaintiff’s neighbors in Florida.

The notice included a copy of the Article as well as the following statements:

       Attention Ponte Vedra Residents . . . Beware of your new neighbor . . . Last
       May, [Plaintiff] relocated to your neighborhood (18 Lighthouse Point Circle)
       after fleeing Vail, Colorado where, over five years, she and her husband
       defrauded investors of $5.3 million dollars. . . . [Plaintiff] is a compulsive liar,
       thief[,] and skilled con artist. Do not trust [Plaintiff] or anyone associated
       with her.




argument with any controlling authority. Moreover, the extension of the argument would lead to
the counterintuitive conclusion that a statement is not defamation per se if the publisher frames
the statement as an allegation from a third party.

                                               14
(Id. at 17–18) (alteration in original). Thus, Plaintiff has alleged facts which plausibly

establish actual damage to Plaintiff’s reputation as well as the basis for emotional harm.

       In summary, Plaintiff’s defamation claims pertain to a matter of public concern,

which subjects her claims to a heightened burden of proof. Plaintiff has met her burden

for purposes of a 12(b)(6) motion because her Amended Complaint clearly and

convincingly establishes material falsity, actual malice, and actual damages.

B.     PLAINTIFF’S COMMON LAW CLAIMS

       Magistrate Judge Gallagher determined that Plaintiff’s claims for negligent

defamation and negligent infliction of emotional distress should be dismissed as a

matter of law. Specifically, the magistrate judge found that because the Article pertains

to a matter of public concern, “mere negligence is insufficient to support [Claims 3 and

4] . . . .” (Doc. # 45 at 19) (citing Williams v. Cont’l Airlines, Inc., 942 P.2d 10, 16 (Colo.

App. 1996)). Plaintiff “conced[es] that the Magistrate Judge followed appropriate

precedent, [but] objects to the decision to dismiss [Claims 3 and 4] for the sole purpose

to preserve this issue for appeal.” (Doc. # 48 at 5.)

       Because the Article pertains to a matter of public concern, Plaintiff cannot

maintain a negligence-based theory on her state tort claims. Lewis, 832 P.2d at 1124–

25 (First Amendment limitations on defamation claims “apply equally to ancillary tort

claims which might arise from the publication of an allegedly defamatory statement”);

Fry v. Lee, 2013 COA 100, ¶ 62 (same). As such, Plaintiff’s negligent defamation claim

is dismissed with prejudice because this Court’s determination that the Article relates to

a matter of public concern renders amendment futile. Brule v. Blue Cross & Blue Shield


                                               15
of N.M., 455 F. App'x 836, 841 (10th Cir. 2011) (quoting Brereton v. Bountiful City Corp.,

434 F.3d 1213, 1219 (10th Cir. 2006) (“A dismissal with prejudice is appropriate where

a complaint fails to state a claim under Rule 12(b)(6) and granting leave to amend

would be futile.”)).

       With respect to her infliction of emotional distress claim, however, the Supreme

Court has held that when an allegedly defamatory publication pertains to a matter of

public concern, a plaintiff “may not recover for the tort of intentional infliction of

emotional distress . . . without showing in addition that the publication contains a

false statement of fact which was made with ‘actual malice’ . . . .” Hustler Magazine, Inc.

v. Falwell, 485 U.S. 46, 56 (1988) (emphasis added). Therefore, although Plaintiff

cannot sustain a negligent infliction of emotional distress claim under these facts, it is

possible that Plaintiff could adequately allege an intentional infliction of emotional

distress claim. As such, Plaintiff’s negligent infliction of emotional distress claim is

dismissed without prejudice.

                                    IV.    CONCLUSION

       Based on the foregoing, the Court ORDERS as follows:

   •   Magistrate Judge Gallagher’s Recommendation (Doc. # 45) is AFFIRMED AND

       ADOPTED as an order of this Court;

   •   Defendants’ Motion to Dismiss Plaintiff’s Amended Complaint (Doc. # 34) is

       GRANTED IN PART AND DENIED IN PART. Specifically, the Motion is denied

       as to Plaintiff’s defamation claims (Claims 1 and 2), and the Motion is granted as

       to Plaintiff’s common law claims (Claims 3 and 4);


                                               16
•   Plaintiff’s negligent defamation claim (Claim 3) is DISMISSED WITH

    PREJUDICE, and Plaintiff’s negligent infliction of emotional distress claim (Claim

    4) is DISMISSED WITHOUT PREJUDICE for the reasons the Court stated in

    Section III(B);

•   If Plaintiff seeks to add an intentional infliction of emotional distress claim, she

    shall file an amended complaint setting forth that claim on or before January 17,

    2020. If Plaintiff fails to do so, Claim 4 will be dismissed with prejudice.




    DATED: December 18, 2019


                                                BY THE COURT:


                                                _____________________________
                                                CHRISTINE M. ARGUELLO
                                                United States District Judge




                                           17
